NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 VINCENT ANTHONY FLORES, Petitioner.

                         No. 1 CA-CR 13-0132 PRPC
                              FILED 06-05-2014


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2010-152552-001
                  The Honorable Kristin Hoffman, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Gerald R. Grant
Counsel for Respondent

Vincent Anthony Flores, Tucson
Petitioner Pro Se



                       MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Maurice Portley joined.
                             STATE v. FLORES
                            Decision of the Court

G O U L D, Judge:

¶1            Petitioner Vincent Anthony Flores petitions this court for
review from the dismissal of his petition for post-conviction relief.
Presiding Judge Lawrence F. Winthrop and Judges Maurice Portley and
Andrew W. Gould have considered the petition for review and, for the
reasons stated, grant review and deny relief.

¶2           A jury convicted Flores of two counts of aggravated assault
and one count each of resisting arrest and possession or use of dangerous
drugs. The trial court sentenced him to an aggregate term of twenty years'
imprisonment and we affirmed his convictions and sentences as modified
on direct appeal. State v. Flores, 1 CA-CR 11-0373 (Ariz. App. Jan. 24,
2012). Flores filed a pro se petition for post-conviction relief after his
counsel found no colorable claims for relief. The trial court summarily
dismissed the petition and Flores now seeks review. We have jurisdiction
pursuant to Arizona Rule of Criminal Procedure 32.9(c).

¶3            The petition for review properly presents one issue. Flores
argues his counsel was ineffective because he failed to interview witnesses
or call witnesses to testify at trial. We deny relief. Flores does not identify
what witnesses his counsel failed to interview or call to testify, does not
identify what information those unidentified witnesses could have
provided and does not explain how their testimony would have benefited
his defense. He has, therefore, failed to state a colorable claim of
ineffective assistance based on the failure to interview witnesses and/or
call witnesses to testify at trial.

¶4             While the petition for review presents additional issues,
Flores did not raise those issues in the petition for post-conviction relief he
filed below and did not seek to amend or supplement his petition. A
petition for review may not present issues not first presented to the trial
court. State v. Bortz, 169 Ariz. 575, 577, 821 P.2d 236, 238 (App. 1991); Ariz.
R. Crim. P. 32.9(c)(1)(ii). While Flores did raise some of these new claims
in the reply in support of his petition, the trial court did not consider these
new issues. A trial court may refuse to consider new issues and
arguments first raised in a reply in support of a petition for post-
conviction relief. State v. Lopez, 223 Ariz. 238, 240, ¶ 7, 221 P.3d 1052, 1054
(App. 2009).




                                      2
                  STATE v. FLORES
                 Decision of the Court

¶5   We grant review and deny relief.




                       :gsh




                           3